                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-00426-RJC-DSC


 MARY ANN STALLINGS,                              )
                                                  )
                   Plaintiff,                     )
                                                  )
 v.                                               )                   ORDER
                                                  )
 SHOOK & FLETCHER INSULATION                      )
 CO. et. al.,                                     )
                                                  )
                  Defendants.                     )


       THIS MATTER is before the Court on “Defendants’ Motion to Compel Responses to

Their Discovery” (document # 27) filed March 17, 2020. Plaintiff has not responded to the Motion

and the time for filing a response has expired.

       The Court has carefully reviewed the Motion, the record and the authorities. On December

23, 2019, Defendants served their First Set of Interrogatories and First Set of Requests for

Production. Plaintiff has not served any responses or objections. For those and the other reasons

set forth therein, the Motion will be granted.

       NOW THEREFORE IT IS HEREBY ORDERED that:

       1. “Defendants’ Motion to Compel Responses to Their Discovery” (document # 27) is

GRANTED. Within thirty days of this Order, Plaintiff shall make complete responses without

objection to Defendants’ First Set of Interrogatories and First Set of Requests for Production.

       2. The parties shall bear their own costs at this time.

       3. The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Robert J. Conrad, Jr.
SO ORDERED.


              Signed: April 6, 2020
